OPINION

Per Curiam:

The City of Sparks and the State of Nevada filed condemnation actions concerning portions of the Y-Rancho Trailer Park in Sparks, alleging record title in respondents and a leasehold *466interest in appellants. Both entities deposited the compensation funds with the court; all parties agreed to consolidation Of the two actions; and the court, pursuant to NRS 37.115, ruled that respondents, as fee owners, were entitled to all of the funds.
On appeal, appellants contend the district court erred in refusing to continue the trial of the instant case until this court decided a pending appeal involving appellants Eikelberger and respondent Tolotti. We perceive no merit in this contention because, contrary to appellants’ assertions the pending appeal (Case No. 6558, also decided this date) did not involve issues affecting determination of the instant matter.
Neither does it appear to us, as contended by appellants, that the district court’s findings of fact and conclusions of law in the instant case were outside the issues tendered by the parties, nor that the judgment was unsupported by the evidence.
Affirmed.